In a proceeding pursuant to CPLR article 78 to review a determination of the respondents finding that the petitioner had violated prison rules by using a controlled substance and imposing punishment, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated October 31, 1985, which *633dismissed the proceeding. The appeal brings up for review so much of an order of the same court dated January 28, 1986, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the judgment is dismissed, without costs or disbursements, as the judgment was superseded by the order made upon reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The respondents’ determination is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135). Furthermore, under the circumstances presented, we find that the petitioner’s due process rights were not violated. Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.